Mr. Justice Grier dissenting.
I feel constrained to dissent from the opinion of the majority of my brethren, which haá just been read. The general principles of law, as con*359nected with the question involved in the case, are, no doubt, correctly stated, as to the strict construction of statutes as against corporations claiming rights so injurious to the public. But my objection is, that they have not been properly applied to the case before us.
The power of one legislature to bind themselves and their posterity, and all future legislatures, from authorising a bridge absolutely required for public use, might well be denied by the courts of New York; and as a construction of their own constitution, Ave would have no right to sit in error upon their judgment. But assuming such a poAver, for one legislature to restrain the poAver of future legislatures, those who assert that it has been exercised, must prove their assertion beyond a doubt. Such intention must be clearly expressed in the letter of the statute, and not left to be discovered by astute construction and logical inferences. Although an act of incorporation may be called a contract, the rules of construction applied to it are admitted to be the reverse of those applied to other contracts. Yet the opinion of the court, while admitting the rule of construction, proceeds on a contrary hypothesis, and with great ingenuity and astute reasoning, has given a construction most favorable to the monopolist and injurious, to the people.
To regard the general language of this act of incorporation as first bringing from the east, and west branches of the Delaware to the Susquehanna company, a provision as to Avhat it should not be laAvful for any person or persons to do, and then as bringing it from the Susquehanna company, and incorporating in the charter of the Chenango Bridge Company a clause that “it shall not be laAvful for any person or persons, to erect any bridge or establish any ferry across the 1 west ’ and ‘ east’ branches of the DelaAvare river, within íavo miles, either above or below the bridge,” and make it read so as to apply to the Chenango river, with a single stream two miles above, and one-fourth of a mile (its entire *360extent) below, and then apply to the Susquehanna for one mile and three-fourths further down, and, at the same time, get rid of the thirty years’ limitation in the Delaware charter, is, I think, going an unusual and irrational stretch beyond all ordinary rules of construction in such cases.
It seems to me that the fact that it required so ingenious and labored an argument by my learned brother to vindicate such a construction of the act in question, is itself conclusive evidence that such construction should not be given to it.
Mr. Chief Justice Chase and Mr. Justice Field, concur.